Citation Nr: 0114807	
Decision Date: 05/25/01    Archive Date: 05/30/01

DOCKET NO.  98-15 922A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disability. 

2.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. Parakkal, Counsel


INTRODUCTION

The veteran served on active duty from August 1982 to March 
1984.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1997 RO decision which denied the 
veteran's claims of service connection for an acquired 
psychiatric disability and headaches.  In August 2000, the 
Board remanded the matter to the RO for further development.  
The case was returned to the Board in May 2001.


FINDINGS OF FACT

1.  An acquired psychiatric disorder was not manifest during 
service or within one year of separation from service.  An 
acquired psychiatric disorder is not attributable to service.

2.  The veteran was not in combat.

3.  The veteran does not have post-traumatic stress disorder 
(PTSD) as the result of active service. 

4.  Headaches were not manifest during service, and are not 
attributable to service. 



CONCLUSIONS OF LAW

1.  An acquired psychiatric disability, including PTSD, was 
not incurred in or aggravated by service; nor may a psychosis 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304(f), 3.307, 3.309 (2000).

2.  Headaches were not incurred in or aggravated by service.  
38 U.S.C.A. § 1131 (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

The veteran served on active duty from August 1982 to March 
1984.

A November 1981 enlistment examination reflects that the 
veteran's head, and neurological and psychiatric systems were 
within normal limits.  On an associated form, the veteran 
reported having a history of a head injury.  She related her 
head was cut open when she was 17 years old.  An examiner 
noted the veteran had sustained lacerations to her forehead 
and face in childhood.  At the time of her separation 
examination in February 1984, her head and psychiatric and 
neurological systems were again noted as normal.  
Additionally, it is noted that the veteran again reported a 
history of a head injury and said she had received 4 or 5 
stitches.  

In August 1993, the veteran was admitted to Edgecomb-Nash 
Mental Health Center for a psychiatric evaluation.  She 
reported symptoms including loss of control.  She also 
reported she had recurring thoughts and dreams of her brother 
who died in an accident in October 1984.  She further 
elaborated that she had gotten into an argument with her 
brother and was not able to apologize to him prior to his 
death.  Following his death, she related, she drank very 
heavily.  The diagnoses included PTSD and bipolar disorder 
(not otherwise specified).

A February 1996 statement from Rohini K. Reddy, M.D., 
reflects that the veteran had reported to him that a few days 
earlier she had been admitted to the hospital for treatment.  
Private medical records, dated from April to August 1997, 
reflect that Dr. Reddy was prescribing medication for the 
veteran, including Prozac and Lithium-Carbonate.

VA treatment records, dated in September and October 1997, 
reflect diagnoses including bipolar disorder.  Records dated 
in October 1997 also show that the veteran complained of 
headaches.  The diagnosis was mania.

In an October 1997 statement, Carmen McInroy, M.S., of East 
Alabama Mental Health-Mental Retardation Center, noted that 
the veteran had received treatment at the Center since April 
16, 1997.  It was noted that she had presented in April 1997, 
while in the midst of a psychiatric crisis, and had symptoms 
of mania and depression.  She reported a history of having 
received mental health treatment four years earlier as well 
as treatment from Dr. Reddy.  She was diagnosed as having a 
bipolar disorder, and a borderline personality disorder was 
to be ruled out. 

In a December 1997 statement, the veteran's mother indicated 
that she had been notified by her daughter's Sergeant that 
the veteran was having problems, including depression, while 
she was stationed in Germany.  The veteran's mother reported 
that she flew to Germany and that the veteran was not 
herself.  She reported the veteran cried a lot and could not 
cope.  She related that she was now being treated for manic 
depression by VA. 

A January 1998 VA medical record reflects that the veteran 
complained of intermittent headaches.  Diagnoses included 
bipolar disorder.  

A VA medical record, dated in September 1998, shows that she 
was being treated for ongoing emotional problems. 

In an October 1998 statement, a friend of the veteran 
indicated that that the veteran was fine prior to military 
service.  She said the veteran began having problems during 
active duty.  She said she had not received any help with her 
problems. 

Medical records from East Alabama Mental Health-Mental 
Retardation Center, dated in March 1999, show that the 
veteran received treatment for bipolar disorder. 

At an April 2000 video-conference hearing before the under-
signed Board member, the veteran testified that she had not 
experienced headaches or mental problems prior to service.  
She said her problems, including headaches and nervousness, 
first began during basic training.  She described service as 
stressful and indicated that her symptoms of nervousness 
increased during the course of her active duty.  She said she 
had gone to sick bay, during active duty, and related that 
she was nervous and tense.  She said she was told that things 
would get better, and was treated with Aspirin and a cold 
pack for her head.  While overseas, she said her condition 
intensified.  She said she confided in her sergeant, about 
her problems, who called her mother.  After service, she 
said, she was taken to a private mental hospital and was 
diagnosed as having bipolar disorder and PTSD.  She said she 
was currently taking medication for her psychiatric condition 
and headaches. 

In a June 2000 statement, Carmen McInroy, M.S., indicated 
that the veteran had received additional treatment at the 
East Alabama Mental Health-Mental Retardation Center from 
February to June 1999. 

II.  Legal Analysis

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  The VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096, 2099 (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In 
this case, even though the RO did not have the benefit of the 
explicit provisions of the VCAA, VA's duties have been 
fulfilled.  

First, VA has a duty to notify the veteran and her 
representative of any information and evidence needed to 
substantiate and complete a claim.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-97 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102 and 5103).  The record shows that the veteran 
was notified of the November 1997 RO decision, which denied 
her claims of service connection for an acquired psychiatric 
disability and headaches, due to the lack of evidence linking 
the aforementioned conditions to military service.  That is 
the key issue in this case, and the RO's November 1997 
decision, as well as the statement of the case and subsequent 
supplemental statements of the case, informed the veteran 
that medical evidence regarding the etiology of the 
disabilities in question was needed to substantiate her 
claims.  VA has met its duty to inform the veteran.  The 
Board concludes the discussions in the rating decision, 
statement of the case, supplemental statement of the case, 
and letters sent to the veteran informed her of the 
information and evidence needed to substantiate her claim and 
complied with VA's notification requirements.

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 
114 Stat. 2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 
5103A). Following an April 2000 Board video-conference 
hearing, the record was held open for an additional sixty 
days in order to afford the veteran the opportunity to submit 
additional evidence in support of her claims.  In June 2000, 
the veteran did indeed submit additional evidence.  In August 
2000, the case was remanded by the Board for the purpose of 
conducting further evidentiary development.  The Board 
specifically informed the veteran, in its remand, that she 
should submit relevant evidence in support of her claims, 
including any records related to a Social Security 
Administration determination.  The veteran did not respond.  
In addition, the RO sent the veteran a letter in August 2000 
specifically requesting her to submit evidence showing she 
has current disabilities as well as evidence linking these 
current disabilities to service.  Again, the veteran failed 
to respond.  The RO has properly requested all relevant 
(treatment) records identified by the veteran and the veteran 
was informed in various letters what records the RO was 
requesting and she was asked to assist in obtaining the 
evidence.  The veteran has not referenced any unobtained 
evidence that might aid her claims or that might be pertinent 
to the bases of the denial of her claims.  While VA has a 
duty to assist the veteran in the development of her claims, 
that duty is not "a one-way street."  If a claimant wishes 
help, she cannot passively wait for it.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991), aff'd on 
reconsideration, 1 Vet. App. 406 (1991).  In sum, the Board 
finds that VA has done everything reasonably possible to 
assist the veteran. 

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the veteran in this case.  Further 
development and further expending of VA's resources is not 
warranted.  As such, the Board will proceed with a discussion 
of the merits of the veteran's claim.

Service connection may be granted for a disability resulting 
from a disease or injury which was incurred in or aggravated 
by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  Service incurrence for psychoses, including bipolar 
disorder, will be presumed if manifest to a compensable level 
within one year of the veteran's separation from service.  
38 U.S.C.A. § 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection for PTSD requires medical evidence 
diagnosing the condition; credible supporting evidence that 
the claimed in-service stressor occurred; and a link, 
established by medical evidence, between current 
symptomatology and an in-service stressor.  38 C.F.R. 
§ 3.304(f); see also Cohen v. Brown, 10 Vet. App 128, 138 
(1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  Finally, 
pertinent regulations provide that service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

The veteran served on active duty from August 1982 to March 
1984.  A review of her service medical records reveals that 
her psychiatric and neurological systems were normal 
throughout her period of active duty.  There is absolutely no 
evidence of complaints, treatment, or diagnoses of an 
acquired psychiatric disability or headaches in the veteran's 
service medical records.  Further, there is no evidence of an 
acquired psychiatric disability within one year following her 
service discharge.  38 U.S.C.A. § 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  The first indication of an 
acquired psychiatric disability and headaches is in the 
1990s, many years after her service discharge.  Current 
medical evidence shows that the veteran has been variously 
diagnosed as having bipolar disorder, PTSD, and depression.  
Complaints of headaches have also been noted.  As for the 
etiology of the aforementioned conditions, it is noted that 
there is no evidence on file which links headaches or any of 
her current acquired psychiatric disabilities, with her 
period of active service.  

With particular regard to PTSD, it is noted that the veteran 
served during peacetime; she did not have combat service.  
Where a determination is made that the veteran did not 
"engage in combat with the enemy," or that the claimed 
stressor is not related to combat, the veteran's lay 
testimony alone will not be enough to establish the 
occurrence of the alleged stressor.  In such cases, the 
record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's 
testimony or statements as to the occurrence of the claimed 
stressor.  See West (Carlton) v. Brown, 7 Vet. App. 70, 76 
(1994); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  In this 
regard, it is noted that the veteran has failed to identify 
any inservice stressors which are capable of verification.  
Rather, she has reported that she has recurring thoughts and 
dreams which relate to the death of her brother, who died in 
October 1984, after her service discharge.  Significantly, 
the claims file does not reveal any competent medical 
evidence linking PTSD with any stressors incurred during 
service.  38 C.F.R. § 3.304(f). 

In sum, evidence linking the disabilities at issue to service 
is critical, and is wholly lacking in this case.

Although the veteran, and her mother and friend, allege that 
the veteran has an acquired psychiatric disability and 
headaches, and that such are attributable to service, as 
laymen, they do not have the medical expertise and/or 
training to clinically diagnose a condition or to causally 
link it to her military service.  In sum, the allegations of 
the veteran, and her mother and friend, regarding the 
disabilities in question, have no probative value.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

The Board concludes that the preponderance of the evidence is 
against the veteran's claims of service connection.  As such, 
the benefit-of-the-doubt doctrine does not apply, and the 
claims must be denied.  See 38 U.S.C.A. § 5107(b) (West 
1991); Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1991).


ORDER

Service connection for an acquired psychiatric disability, 
including PTSD, is denied.

Service connection for headaches is denied.

 

		
	H.N. SCHWARTZ
	Member, Board of Veterans' Appeals


 

